310 F.2d 704
Mrs. Edna Latil NICHOLS, Appellant,v.HARTFORD ACCIDENT & INDEMNITY COMPANY, Appellee.
No. 19645.
United States Court of Appeals Fifth Circuit.
December 11, 1962.

Erwin A. LaRose, Arthur Cobb, Baton Rouge, La., for appellant.
Edward W. Gray, J. H. Percy, Jr., Baton Rouge, La., Percy, Macmurdo & Gray, Baton Rouge, La., for Hartford Accident and Indemnity Co.
Before RIVES, CAMERON and BELL, Circuit Judges.
PER CURIAM.


1
Appellant having failed to object to the argument now contended to having been prejudicial, and no plain error or abdication of function by the District Judge appearing, the judgment appealed from is affirmed. Maryland Casualty Co. v. Reid, 5th Cir., 1935, 76 F.2d 30; Louisiana & Arkansas Ry. Co. v. Johnson, 5th Cir., 1954, 214 F.2d 290, cert. den. 1954, 348 U.S. 875, 75 S.Ct. 111, 99 L.Ed. 688; Ford v. United Gas Corp., 5th Cir., 1958, 254 F.2d 817, cert. den. 358 U.S. 824, 79 S.Ct. 40, 3 L.Ed.2d 64.